United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, DISTRIBUTION
CENTER, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1432
Issued: December 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 3, 2013 appellant filed a timely1 appeal from the February 25, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) and a November 27, 2012
merit decision. Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.3
1

The last merit decision in this case was issued on November 27, 2012. Appellant had 180 days to request an
appeal from this decision pursuant to 20 C.F.R. § 501.3(e). The 180th day following November 27, 2012 was
Sunday, May 26, 2013. While this appeal was received at the Board on June 3, 2013, the Board’s Rules of
Procedure also provide that if the notice of appeal is sent by United States mail and use of the date of delivery as the
date of filing would result in a loss of appeal rights, the appeal will be considered to have been filed as of the date of
postmark or other carriers’ date markings. The appeal was postmarked on May 25, 2013 and was therefore timely
filed for review of the merits of the claim.
2
3

5 U.S.C. § 8101 et seq.

By order dated October 21, 2013, the Board denied appellant’s request for oral argument on the grounds that the
Board did not have jurisdiction of merits of the case, the arguments on appeal could be adequately addressed based
on a review of the case record and oral argument would further delay issue of a Board decision and would not serve
a useful purpose. Upon further review, the Board finds that it does have jurisdiction over the merits of the claim.

ISSUES
The issues are: (1) whether appellant has established that he sustained an emotional
condition in the performance of duty on July 3, 2012; and (2) whether OWCP properly denied
appellant’s request for reconsideration under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 29, 2012 appellant, then a 56-year-old maintenance manager, filed a
traumatic injury claim (Form CA-1) alleging that, on September 10, 2012, he sustained workrelated stress. He did not submit any other factual or medical evidence in support of his claim.
By letter dated October 9, 2012, the employing establishment explained that appellant’s
duties as maintenance manager included ensuring that the distribution facility is maintained and
that processing equipment is functional. Appellant was given specific instructions to ensure that
machine downtime was reported to another office, but failed to do so on two separate occasions.
Due to this lapse, he was given a letter of warning for his level of performance. Mr. Jones stated
that appellant’s claim was in response to this corrective action.
On October 23, 2012 OWCP requested additional factual and medical evidence from
appellant. It noted that he had not submitted any evidence apart from his claim form. OWCP
afforded appellant 30 days to submit additional evidence.
On November 1, 2012 appellant stated that during a district-wide teleconference on
July 3, 2012, he was screamed at, personally insulted, and humiliated, which caused severe
depression which was later diagnosed as post-traumatic stress syndrome. Appellant asserted that
he had no stress outside of his federal employment, but that he had constant recurring thoughts of
the event, nightmares, and inability to sleep, and that he was being treated by a psychiatrist for
his condition.
In an attending physician’s form report dated October 2, 2012, Dr. Christine Malone, a
psychiatrist, diagnosed post-traumatic stress disorder. She noted that appellant experienced the
July 3, 2012 incident as traumatic in nature. Appellant felt that his integrity and career were
threatened, and had recurrent distressing recollections, nightmares and anhedonia as a result of
the event. Dr. Malone checked a box indicating that she believed appellant’s condition was
caused or aggravated by the employment activity. She also estimated that appellant could return
to work on October 22, 2012.
In a note dated September 18, 2012, Dr. Audria K. Black, a Board-certified psychiatrist,
diagnosed appellant with depression and prescribed medication.
In an unsigned note dated November 12, 2012, Dr. Malone stated that appellant exhibited
symptoms of acute stress at his initial assessment and had post-traumatic stress disorder. She
asserted that appellant’s condition resulted from a traumatic event in which he felt threatened,
and that he exhibited a persistent symptom of increased arousal.
By decision dated November 27, 2012, OWCP denied appellant’s claim, finding that the
factual evidence was not sufficient to support a compensable employment factor. There was a
2

discrepancy between the date of the incident reported on the claim form that of September 10,
2012, and the date listed in medical notes from Dr. Malone, that of July 3, 2012.
On January 20, 2013 appellant requested reconsideration. In a January 17, 2013 narrative
statement, he explained that he inadvertently listed the date of his injury as September 10, 2012
when completing his claim form and that July 3, 2012 was the correct date of injury. Appellant
noted that Mr. Jones controverted his claim on October 9, 2012 and was the same person who
verbally abused him on July 3, 3012. He contended that his claim was unrelated to being given a
letter of warning. Describing the alleged incident, appellant stated that the “personal attack on
me on or about 3 July 2012, during the District Teleconference was a fact, and unlike any I have
ever experienced,” and that “it was public ridicule, extremely humiliating, I was referred to by
grade level, it was a personal attack on me with numerous management personnel in attendance.”
He noted other work-related stress had combined with the incident of July 3, 2012 and resulted
in his present condition. The other work-related stress included staffing deficiencies and a denial
of employee training. Appellant responded to the employing establishment’s controversion of
his claim, stating that the adverse personnel action against him was irrelevant and that he was
told that it was of no consequence. He included a summary of his work history with his narrative
statement.
In a certification of health care provider form of January 10, 2013, Dr. Malone stated that
appellant’s condition commenced the first week of July 2012 and that he was unable to perform
many of his job functions such as managing others, overseeing equipment and personnel
operations. She listed appellant’s symptoms as hypersomnia, feelings of helplessness,
anhedonia, lack of emotional responsiveness, avoidance of anything associated with the incident,
irritability, isolation and feeling easily fatigued. Dr. Malone estimated that appellant could go
back to work on February 25, 2013, but that it was medically necessary for him to be absent from
work from three to five days a week due to flare-ups of his condition.
In a note dated November 12, 2012, Dr. Black diagnosed depression and prescribed
medication.
By decision dated February 25, 2013, OWCP denied appellant’s request for
reconsideration, on the grounds that the evidence submitted did not establish that it erroneously
interpreted a point of law, did not provide a relevant legal argument not previously considered,
and was substantially similar to evidence previously of record and considered. It noted that none
of the evidence submitted supported that the mistreatment of July 3, 2012 occurred as alleged.
LEGAL PRECEDENT -- ISSUE 1
To establish a claim that he sustained an emotional condition in the performance of duty,
an employee must submit the following: (1) medical evidence establishing that he has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical

3

opinion evidence establishing that the identified compensable employment factors are causally
related to his emotional condition.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.5 There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation.6 Where the disability results from an
employee’s emotional reaction to his or her regular or specially assigned duties or to a
requirement imposed by the employment, the disability comes within the coverage of FECA.7
On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his or her frustration from not being permitted to work
in a particular environment or to hold a particular position.8
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.9 However, the Board
has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.10
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.11
The Board has held that the manner in which a supervisor exercises his or her discretion
generally falls outside the coverage of FECA. This principal recognizes that a supervisor or
manager must be allowed to perform their duties and that employee’s will, at times, disagree
with actions taken. Mere disagreement with or dislike of actions taken by a supervisor or
manager will not be compensable absent evidence establishing error or abuse.12 Although the
handling of leave requests and attendance matters are generally related to employment, they are
administrative matters and not a duty of the employee.13

4

V.W., 58 ECAB 428, 431 (2007); Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

5

L.D., 58 ECAB 344, 350 n.8 (2007); Robert Breeden, 57 ECAB 622, 625 (2006).

6

A.K., 58 ECAB 119, 121 (2006); David Apgar, 57 ECAB 137, 140 (2005).

7

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309, 314 (2001); Lillian Cutler, 28 ECAB 125, 129 (1976).

8

J.F., 59 ECAB 331, 338 (2008); Gregorio E. Conde, 52 ECAB 410, 411-12 (2001).

9

See Matilda R. Wyatt, 52 ECAB 421, 423 (2001); Thomas D. McEuen, 41 ECAB 387, 391-92 (1990).

10

See William H. Fortner, 49 ECAB 324, 325 (1998).

11

Ruth S. Johnson, 46 ECAB 237, 241 (1994).

12

S.M., Docket No. 09-2290 (issued July 12, 2010); Linda J. Edwards-Delgado, 55 ECAB 401, 405 (2004).

13

C.T., Docket No. 08-2160 (issued May 7, 2009); Jeral R. Gray, 57 ECAB 611, 615-16 (2006).

4

ANALYSIS -- ISSUE 1
Appellant alleged that he sustained an emotional condition as a result of a work-related
incident on July 3, 2012. The Board notes that he did not attribute his emotional condition to his
regular or specially assigned duties under Cutler. OWCP denied appellant’s emotional condition
claim finding that he had not established that the incident occurred as alleged. In a statement
dated November 1, 2012, appellant asserted that during a teleconference on July 3, 2012, he was
screamed at, personally insulted, and humiliated, which caused severe depression that was later
diagnosed as post-traumatic stress syndrome. In a narrative statement dated January 17, 2013, he
asserted that Mr. Jones was the person who harassed him, on July 3, 2012, during a district-wide
teleconference. Appellant stated that “it was public ridicule, extremely humiliating, I was
referred to by grade level, it was a personal attack on me with numerous management personnel
in attendance.” By letter dated October 9, 2012, Mr. Jones stated that appellant’s claim was in
response to a letter of warning given poor job performance. His letter did not address an incident
on July 3, 2012.
For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the acts alleged or implicated by the employee did, in fact,
occur.14 Mere perceptions of harassment or discrimination are not compensable under FECA.15
Unsubstantiated allegations of harassment or discrimination are not determinative of whether
such harassment or discrimination occurred.16 A claimant must establish a factual basis for his
or her allegations of harassment or discrimination with probative and reliable evidence.17
In the present case, appellant has not submitted sufficient evidence to establish that he
was harassed by Mr. Jones, a manager, during a teleconference on July 3, 2012.18 He alleged in
general terms that he was personally attacked during the teleconference. Appellant failed to
provide a specific description of the statements made during the teleconference. The Board has
recognized the compensability of verbal altercations or abuse when sufficiently detailed by the
claimant and supported by the record. Appellant did not provide any detail as to the alleged
statements, other than attributing them to Mr. Jones. The evidence of record does not establish
error or abuse by his manager. As the Board has explained, not every statement uttered in the
workplace will give rise to compensability.19 Appellant did not submit any statement from other
employees party to the teleconference of July 3, 3012. The evidence of record does not establish
14

K.W., 59 ECAB 271, 276 (2007); Robert Breeden, supra note 3.

15

M.D., 59 ECAB 211, 217 (2007); Robert G. Burns, 57 ECAB 657, 661 n.14 (2006).

16

G.S., Docket No. 09-764 (issued December 18, 2009); Ronald K. Jablanski, 56 ECAB 616, 620 (2005);
Penelope C. Owens, 54 ECAB 684, 686 (2003).
17

Robert Breeden, supra note 3; Beverly R. Jones, 55 ECAB 411, 416 (2004).

18

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence.)
19

See Joe M. Hagewood, 56 ECAB 479, 492 (2005); David C. Lindsey, 56 ECAB 263, 270 (2005) (finding that
the mere fact that a supervisor or employee may raise his or her voice during the course of an argument does not
warrant a finding of verbal abuse.)

5

verbal abuse or otherwise establish a compensable work factor.20 Appellant alleged that
Mr. Jones made statements that he believed constituted harassment or verbal abuse, but he did
not detail what was stated or provide any corroborating evidence, such as witness statements, to
establish that the statements actually were made.21 Therefore, he has not established a
compensable employment factor under FECA with respect to the claimed harassment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.22 Section 10.608(b) of OWCP’s regulations
provide that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.23 The Board has found
that evidence that repeats or duplicates evidence already in the case record has no evidentiary
value.24
ANALYSIS -- ISSUE 2
On January 20, 2013 appellant requested reconsideration of OWCP’s November 27, 2013
decision denying his claim for compensation on the grounds that he had not provided sufficient
evidence to demonstrate that the traumatic incident occurred as alleged. With his request for
reconsideration, appellant submitted a narrative statement, work history information, a
certification of health provider for the Family and Medical Leave Act, an Employee Assistance
Program self-referral waiver, a maintenance vacancy report, and a prescription from Dr. Black
dated November 12, 2012. His request for reconsideration neither alleged nor demonstrated that
OWCP erroneously applied or interpreted a specific point of law. Appellant did not advance a
relevant legal argument not previously considered by OWCP. Thus, he is not entitled to a review
of the merits of his claim based on the first and second above-noted requirements under section
10.606(b)(2).

20

See J.J., Docket No. 07-2014 (issued January 24, 2008).

21

See William P. George, 43 ECAB 1159, 1167 (1992).

22

20 C.F.R. § 10.606(b)(2); D.K., 59 ECAB 141, 146 (2007).

23

Id. at § 10.608(b); K.H., 59 ECAB 495, 499 (2008).

24

See Daniel Deparini, 44 ECAB 657, 659 (1993).

6

The Board finds that appellant has not submitted relevant and pertinent new evidence not
previously considered by OWCP. In his January 17, 2013 statement, appellant listed trauma
from other work-related factors, combined with the incident of July 3, 2012, that resulted in his
present condition. He briefly mentioned staffing deficiencies and denial of employee training
and noted the adverse personnel action was irrelevant to his claim.
The narrative statement of January 17, 2013 provided a duplicative account of the
teleconference on July 3, 2012. Appellant provided no additional information. Submitting
additional evidence that repeats or duplicates information already in the record does not
constitute a basis for reopening a claim.25 Therefore, this statement is insufficient to require
further merit review of appellant’s claim.
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP, or submit
relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a
compensable employment factor. Further, OWCP properly denied his request for further review
of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

25

See James W. Scott, 55 ECAB 606, 608 n.4 (2004); Daniel Deparini, 44 ECAB at 659.

7

ORDER
IT IS HEREBY ORDERED THAT the February 25, 2013 and November 27, 2012
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: December 9, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

